196.	Before starting my statement may I, by your leave, express the condolences of Guatemala to the people and Government of the United Arab Republic on the death of its illustrious President, Gamal Abdel Nasser, which is a manifest loss to the world.
197.	I also wish to express our condolences to the Government of Malaysia on the deeply felt death of that great jurist, Ambassador Ramani.
198.	May I express to you, sir, on behalf of my Government, and on my own behalf as your friend for many years, our sincere and cordial congratulations on your well-deserved election as President of the General Assembly?
199.	This year in which we commemorate the first quarter-century of the life of our Organization, I should like to give some views on its functioning.
200.	The Organization was created, among other important purposes, to "save succeeding generations from the scourge of war", and, in general, to protect mankind in the economic, social and human rights fields.
201.	As regards the first of these great and noble purposes, to preserve peace, I shall make some comments.
202.	In the field of international law, great efforts have been made and numerous solutions have been attempted to put an end to the tremendous problem of wars. Perhaps the greatest achievement is the very creation of the United Nations.
203.	It has been said that the Organization has not been able fully to discharge one of its primary functions, namely, the maintenance of peace throughout the world. The VietNam war and the latest war in the Middle East have, once again, given a basis for these criticisms. Yet one cannot therefore affirm that the United Nations has not fulfilled any function in the maintenance of peace. The Organization has succeeded in diminishing and resolving some tense situations which have threatened peace and has made it easier for Member States to have access to the mediation required to overcome critical moments and to arrive at peaceful solutions. It has been possible to maintain peace in Cyprus for example. The Emergency Force of the Organization succeeded in maintaining peace, not without great difficulties, in the Middle East. In that same area, recourse was had to United Nations machinery in order to lay down principles for the settlement of the conflict. Earlier, to mention another case, a group of military observers from the United Nations in India and Pakistan managed to contain the tug of war in Kashmir.
204.	In connexion with this work of pacification, it is necessary to mention that the results do not depend exclusively on the Organization. As has been said here, the United Nations is not a superState, it does not possess supranational powers. The maintenance of peace largely depends on the decision and goodwill of States Members in the observance of the purposes and principles of the Charter.
205.	In a sector of activities related to the preservation of peace, some progress has been made. I would mention as examples the 1959 resolution on general and complete disarmament [1378 (XIV)], two treaties of vital importance: one on the abolition of nuclear tests and the other on the nonproliferation of nuclear weapons; the idea of designating the seabed as a zone reserved exclusively for peaceful purposes; the study by the Disarmament Commission of the question of chemical and bacteriological weapons; the work of the Committee on the Peaceful Uses of Outer Space; the Special Committee on Peacekeeping Operations and the item entitled "Economic and social consequences of the armaments race and its extremely harmful effect on world peace and security".
206.	Here we should like to mention a regional Latin American effort for peace, the treaty for the prohibition of nuclear weapons in Latin America, the Tlatelolco Treaty, which has created the first inhabited area in which nuclear weapons are forbidden. My country is a party to this important Treaty and a member of OPANAL, the organization which was established under this international instrument. Guatemala hopes that, like the United Kingdom, other countries outside Latin America, especially the nuclear Powers, will ratify the additional protocols to the Treaty.
207.	There is a relationship between the functions of preserving peace and the right of the veto in the Security Council. It is true that the exercise of the veto by the great powers has created dissatisfaction among some States Members of our Organization, because generally it has been used when an immediate solution of a grave crisis which threatens the peace of the world is being sought in that lofty organ, a solution which is difficult to find because of the absence
, of the concurring votes of the great Powers. This has brought a constant criticism, which has led some to maintain that the preponderance of the great Powers in the Security Council is in open contradiction with the legal equality of States, a fundamental right which is already enshrined in international law and which is derived from the sovereign personality of States.
208.	Such a contradiction is only apparent, in my opinion, because a calm and considered review would lead us to differentiate between two totally different situations: on the one hand a legal category, namely the sovereign equality of States, which has never been questioned and has always been exercised in the General Assembly, the highest body, and in the other United Nations organs. In these forums, States, large and small, participate in the discussion and the adoption of resolutions which in some cases are binding on Member States. The second is the direct function of maintaining peace and the adoption of collective measures to avoid, prevent and put an end to war and aggression, a function which was entrusted in the first instance to the Security Council. Collective action is to a greater degree the responsibility of the great Powers which have to support it militarily and economically, and it is because of this circumstance, which is purely de facto, real and evident, even for the maintenance of world balance, that it is necessary to take action with the consent of the world Powers. Adopting a collective measure against the will of a great Power might mean total war.
209.	Hitherto, the discrepancies in the interests of the great Powers have rendered difficult the adoption of collective measures in the Security Council and have weakened its function to maintain peace in the world. But I sense and feel that these great Powers are beginning to come closer together, as is proved by the bilateral SALT talks, and that they will come to agree that the maintenance of peace in the world is the basis for a better development of their own interests and, therefore, of those of all mankind.
210.	Still on the subject of the maintenance of peace, Guatemala recalls with satisfaction that exactly ten years ago the General Assembly declared that the subjection of peoples to foreign control, domination and exploitation constituted a negation of fundamental human rights and that it jeopardized peace and world cooperation.
211.	My country is in the ranks of those who fought for the cause of the liberation of subject peoples, so as to put an end to colonialism in all its forms and manifestations; it gave its warmest support to resolution 1514 (XV), in the drafting of which it participated, and it will support all measures which in conformity with the Charter are adopted to achieve the independence and freedom of millions of human beings who still suffer in the twentieth century from the opprobrious colonial system.
212.	The liberation of peoples leads me to analyze economic and social problems. We note with some disillusionment that the first United Nations Development Decade fell far short of achieving the aspirations we had for it. It is our most sincere hope that the same will not occur with the Second Development Decade.
213.	In this connexion, we agree that it is the responsibility of all nations to adopt such measures as may be necessary to promote economic activity and social progress. Nevertheless, we are likewise convinced that, without the will and cooperation of the developed countries and unless there prevails a genuine spirit of justice in relations among States, the efforts made by the countries of low per capita income cannot go very far.
214.	Unfortunately, we are fighting against time, and if in this decade that we are now beginning we do not manage to diminish substantially the extreme differences in wealth and the social injustices, the consequences may be irreversible.
215.	For the success of the Second United Nations Development Decade it is necessary to agree on a strategy. In this connexion, we are happy to observe the excellent work done by the United Nations Conference on Trade and Development and that done by the Preparatory Committee for the Second Development Decade. It is our keenest wish that soon, during the present session of the General Assembly, the Members of this Organization will be united on criteria and establish a strategy which will forestall a new failure.
216.	Guatemala shares the concern of other countries regarding the possibility of a protectionist policy in the more highly industrialized countries, which would render null and void the work of the United Nations Conference on Trade & d Development in regard to universal preferences.
217.	Furthermore, we are concerned about the arms race and the consequent diversion of resources, which could otherwise have been used to increase food production, improve the human environment and alleviate poverty. It is our hope that during the present decade a formula will be found that will lead to general and complete disarmament and that the necessary instruments will be established to utilize the resulting savings for the benefit of the great majority of the world population still suffering from hunger.
218.	Here it is appropriate for me to mention a very important matter. I am referring to the work of the Committee on the Peaceful Uses of the Sea-Bed and the Ocean Floor beyond the Limits of National Jurisdiction in which a sister republic of Central America, El Salvador, actively participates.
219.	My country is awaiting the results of the work of that Committee to make a careful evaluation and then take a position on this problem, which is so important for the future of mankind.
220.	However, we wish to state in advance our conviction that it would be appropriate to work together on the problems involved in the new law of the sea, so as to find appropriate solutions to the problems of the continental shelf and territorial waters as well as the use of the seabed, the exploitation of natural resources and the preservation of marine species. The latter aspect is of vital importance for many countries, such as mine, which seek a guarantee of the development of the resources of the sea for the benefit of the coastal populations. At the last Conference, recently held in Lima, on this subject, the delegation of Guatemala stated: "What we wish to know is whether the sea, at least that adjoining our coast, will serve to feed our people or will continue to be the business of the large fishing fleets" of the super developed countries.
221.	At the outset of my statement I spoke about certain fundamental purposes of the Organization, such as the preservation of peace and in general the protection of mankind in the economic and social fields and in the field of human rights. In contrast to those noble purposes of the United Nations, in various parts of the world and here I must include my own country subversive acts are committed which, in some cases, in a rampant torrent of violence and in absolute negation of human rights, are reprehensible crimes, committed with the ultimate aim of invalidating fundamental State institutions.
222.	Also within the context of violence, I wish to mention specifically two matters of the utmost gravity.
One is the hijacking of aircraft, which is manifestly a collective threat to the security and lives of persons, and which, in certain circumstances, may create situations that jeopardize peace; the other is the kidnapping of important persons, such as diplomatic agents, which may have the effect of disturbing international coexistence. In the opinion of my country, in connexion with these two subjects the hijacking of aircraft and the kidnapping of important persons we should adopt adequate solutions at the regional level and here at the United Nations, within the framework of international law and of penal laws. Until specific international standards on these subjects are established we consider that it is the duty of States to apply existing penal standards and extradition provisions.
223.	In conclusion, I should like to mention the Central American question. Guatemala is very happy to see the positive steps being taken to bring the sister republics of El Salvador and Honduras closer to one another which, we are sure, will lead to a definitive solution of the conflict that has arisen between those two countries. In making this statement, we express our confidence in the process of Central American integration which is already leading to the creation of an area of progress and wellbeing for our peoples.
224.	On this matter, as on previous occasions when representatives of Guatemala spoke from this rostrum, I wish to remind the General Assembly of the existence of an old dispute with the United Kingdom concerning Belize. We now reiterate our faith in the peaceful means of settling international disputes as provided for in the United Nations Charter. Furthermore, we are convinced that the people of Belize will find the most just expression of its destiny within the Central American context.
225.	Guatemala, on the twenty-fifth anniversary of the United Nations, once again expresses its faith in the Organization. It is our profound conviction that on balance its record of achievement is a positive one. We offer our most determined cooperation so that it may achieve a yet loftier stature because, in the last analysis, it is mankind's best effort until now for its own survival.
